Filed 3/29/22 Eroshin v. Eroshin CA1/2
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.




         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                  DIVISION TWO



 MARIIA EROSHIN,
             Plaintiff and Appellant,
 v.                                                                A161957
 VLADISLAV EROSHIN,
                                                                   (San Mateo County
             Defendant and Respondent.                              Super. Ct. No. FAM0129914)



         Mariia Eroshin (Mariia) appeals from an order denying her request for
renewal of a domestic violence restraining order. She contends the trial court
erred by applying the wrong legal standard and by concluding she did not
meet her burden to show she had a reasonable apprehension of future abuse
as required for a renewal under Family Code section 6345. 1 (Ritchie v.
Konrad (2004) 115 Cal.App.4th 1275, 1290 (Ritchie).) We disagree and affirm
the order.




         1    Except as otherwise indicated, statutory references are to the Family
Code.

                                                               1
                              BACKGROUND
      Mariia and Vladislav Eroshin (Vladislav) were married from 2003
through approximately 2015, when Mariia filed for divorce. They had two
children, a son born in 2010 and a daughter in 2014.
                                      I.
              The Early Protective and Restraining Orders
      A. Criminal Protective Order
      On July 25, 2015, Vladislav twisted Mariia’s arm and she then called
police, who came to the house, investigated, arrested Vladislav, took him into
custody and applied to the San Mateo Superior Court for an emergency
protective order. The superior court granted the request and issued such a
temporary restraining order and criminal protective order.
      In August 2015, the San Mateo District Attorney’s Office filed a
criminal complaint against Vladislav charging him with battery and cruelty
to a child by endangering his or her health. About seven months later (in
March 2016), that case was dismissed along with the criminal protective
order that had been issued and then modified by the court in the meanwhile.
      B. Initial DVRO Request, Temporary DVRO and Stipulated
         Stay-Away Order
      On July 28, 2015, Mariia filed a request for a Domestic Violence
Restraining Order (DVRO) in the same court, which granted a temporary
DVRO ordering Vladislav to stay away from Mariia and their children. While
the DVRO request was pending, a temporary DVRO and criminal protective
order were issued. Thereafter, in September 2015, Mariia and Vladislav,
through their respective counsel, negotiated a three-year “Stipulation and
Order re Civil Stay Away” (Stay Away Order) but it was a non-CLETS order,
meaning it would not be entered in the Department of Justice database or be




                                      2
readily accessible to police.2 In exchange for Mariia’s dismissal of the
application for a CLETS DVRO, the Stay Away Order required that Vladislav
be peaceful, respectful, polite and civil to Mariia and the children at all times,
prohibited him from contacting Mariia except as necessary regarding the
children, and required him to stay 100 yards away from Mariia and the
children at all times except for having peaceful contact with her during
exchanges and visitation. It also required Vladislav to complete a “Parenting
Without Violence” course and 24 counseling sessions to address his anger
issues. The order did not preclude Mariia from later seeking a CLETS DVRO
and provided she could refer to the matters she asserted in support of the
request for a DVRO she was dismissing in exchange for the non-CLETS
order.
      C. Renewed Request for DVRO
      In June 2018, Mariia filed a new request for a DVRO in San Francisco
Superior Court. After a motion for change of venue was heard and granted,
the San Mateo Superior Court heard the request in October 2018 and issued
a temporary DVRO. Hearing on the DVRO was set for May 2019, but the
matter was continued several times for various reasons. In the meanwhile,
the temporary DVRO was reissued and remained in effect.3


      2  CLETS is the acronym for the California Law Enforcement
Telecommunications System of the Department of Justice, a computer
network that connects public safety agencies across the state to criminal
histories, driver records and other data, including restraining orders. (See
§ 6380, subds. (a), (h).) At least one court has held that issuance of a “non-
CLETS” order is an error of law and that if the court finds acts of abuse, the
order it issues must be reported to the Department of Justice and entered in
CLETS. (In re Marriage of Reichenthal (2021) 73 Cal.App.5th 396, citing
§§ 6221, 6380.)
      3At the first request for a continuance, the commissioner granted the
continuance but terminated the temporary DVRO—a decision we promptly

                                        3
         1. The DVRO Trial
      A bench trial was ultimately held on the DVRO in August 2020 before
the Honorable Danny Chou. By that point, the parties had been embroiled in
divorce proceedings for about five years and Vladislav had been subject to
protective orders of various kinds during that period. Also, the parties’ child
custody disputes were scheduled to be tried in the Family Law Department
two months thereafter.
      In her trial brief, Mariia alleged that Vladislav had engaged in acts of
domestic violence over the course of their marriage, including throwing a
vacuum cleaner at her in 2004; throwing dinner plates at her in 2008;
slamming a door in her mother’s face in 2012; feeding their son, then a
toddler, nuts in 2012 and 2013 when he knew the child had a severe nut
allergy; violently grabbing the son in 2013; grabbing her wrist with force and
twisting it in during the same incident and on two successive occasions in
2013; taking her cellphone from her on one of those occasions; stuffing a towel
into their son’s mouth, causing him to have red marks and nosebleeds in
2014; striking and grabbing their son in 2015, and grabbing and squeezing
her left forearm and twisting it outward with one hand while squeezing their
infant daughter in his other arm in the July 2015 event that led her to call
police, report the abuse, obtain medical care and seek a divorce.
      Mariia further alleged that since then, and despite the restraining
orders in place against him, Vladislav continued to abuse and harass her.
She alleged incidents in which he revoked their agreements regarding
visitation and threatened to claim she violated the court order to force her to


reversed in June 2019. Apart from the 11-day period between the
commissioner’s decision and our reversal, temporary DVROs remained in
effect from October 2018 through the bench trial on the DVRO in
August 2020.

                                       4
change her schedule and disrupt her time with her children; insulted and
harassed her in communications with her and with the children’s music
school director; sent his (new) wife to exchange the children; and with the
new wife, at exchanges of the children, yelled at her, insulted her, pulled one
of the children from the car and slammed the car door on her. She alleged
that in July 2017, her son reported to his therapist and physician that his
father hit him in the face with a plastic bat, resulting in the court ordering
father’s visitation with his son be supervised. She alleged that in
August 2017, during a supervised visit, the supervisor saw him raise his
hand and heard it contact his son. In March 2018, she alleged, during a visit
with his daughter, Vladislav hit the child on the head with a plastic knife,
which the child reported at school, and injured her on a subsequent visit the
same month by poking her in the eye with a pencil, which the child told the
doctor her father had done because he got mad.
      Mariia has not included the transcript of the trial in the record on
appeal. We do not, therefore, describe the evidence except as described by
Judge Chou in his ruling.4
          2. The DVRO Trial and Ruling
      After a five-and-a-half day trial at which both sides presented
witnesses and other evidence, Judge Chou issued a thorough oral ruling with
many findings of fact. He prefaced the ruling by stating that the testimony
and documents he had reviewed as well as his review of the dockets in the
Family Court proceeding showed there was “a lot of conflict between the

      4 For that reason, and because, as we shall later discuss, Mariia did
not appeal Judge Chou’s ruling, her attempts indirectly to relitigate the facts
as found by Judge Chou in her challenge to the ruling made by Judge Ayoob
must fail. (Jameson v. Desta (2018) 5 Cal.5th 594, 608-609 [failure to provide
adequate record on issue requires that issue be resolved against appellant];
see discussion at pages 20-21, post.)

                                        5
petitioner and the respondent and that their divorce proceeding is highly
contested, highly contentious and, obviously, has been going on for a fair
amount of time now.” The court further stated, “the only thing before the
court right now is whether there is reasonable proof of abuse and the court is
only determining whether petitioner has established reasonable proof of
abuse by a preponderance of the evidence . . . .”
      Focusing first on Mariia’s claims of abuse at the hands of Vladislav, the
court found there was “reasonable proof of abuse by [Vladislav] against
[Mariia]” as to “the incident on July 25th, 2015” and “the incidents in October
and November of 2013.” Based on those three incidents, the court found
“there is reasonable proof of abuse prior to July 25th, 2015.” However, the
court observed that based on those incidents, it would not have issued a five-
year restraining order that is “as long as the temporary restraining order
that is in effect, that has been in effect for two years and two months as well
as factoring in—that’s not even factoring in the civil stay away order that the
parties entered into.” Noting that “the civil stay away order that was entered
by the parties only permits that petitioner may seek a permanent restraining
order if [Vladislav] breached the stipulation and order,” the court observed
that “this is a problem with these non-CLETS orders, because of the intended
delay that is created because of the staleness of the incidents at that point.”
Nonetheless, the court concluded it was “left, in my view, with first
determining whether there’s been a breach of the stipulation and order.”
      The court identified three potential breaches, first, that Vladislav
allegedly disturbed the peace in his interactions with Mariia, second, that he
allegedly abused the children, and third, that he made contacts in violation of
the stipulation and order as well as subsequently issued temporary
restraining orders.



                                        6
      As to the first, the court again noted the parties were engaged in “an
extremely bitter and contentious divorce and custody issue,” which by its
nature was “going to be disturbing the peace of [Mariia].” But, the DVPA is
not “intended to cover that type of disturbing the peace.” Otherwise, a
majority of divorce proceedings would give rise to a restraining order. The
court rejected Mariia’s argument that Vladislav’s threat to institute contempt
proceedings against her constituted abuse for that reason and noted that the
claim seemed disingenuous given that she had actually sought contempt
against Vladislav multiple times in the Family Court proceedings.
      As to Mariia’s claim that Vladislav’s threat using the Russian word
“uroyu,” the court stated it was not clear whether Vladislav used the word,
and further that the word had many definitions depending on the context,
and some meanings (“see what it gets you” or “do you understand me”) were
not threatening. Based on the testimony regarding that and several other
incidents Mariia contended were violations of the stay away order, the court
did not find that these incidents disturbed Mariia’s peace in a way that either
constituted abuse or violated the stay away order.
      As to Mariia’s allegations that Vladislav abused the children, the court
found the evidence did not establish abuse. Judge Chou described the
evidence in some detail and explained why he was unable to conclude from it
that Vladislav had intentionally injured either of the children. Besides the
conflicting accounts of Mariia and Vladislav, the other evidence was
equivocal. The children said different things at different times, the injuries
were minor and could have occurred in other ways, and video evidence and
third-party testimony did not support the claim that Vladislav was angry or
deliberately injured either child.




                                       7
      The only findings the court made that Vladislav violated the stay away
order or a temporary DVRO involved oral communications he had with her
other than regarding the exchange of the children. The orders required any
such communications to be by email. These incidents occurred on
March 29, 2018, when he spoke to Mariia while one was picking up a child
from the other and said “shame on you” directly to her; in May 20, 2018,
when he called her and left a voicemail because he could not find her; and in
October 2019 when he orally asked her to attend a birthday party he was
holding for their daughter. The court found Vladislav’s decisions to speak
directly with Mariia on these occasions, instead of emailing her as required
by the orders, “mystify[ing]” in light of the clarity of the stay away order’s
limitation on contact to email, the contempt orders Mariia had previously
sought against him and the contentious nature of their dispute.
      The court found these were “violations with the contact provisions of
both the stay away order and the temporary restraining order,” and noted
that the caselaw did not “require the court [to] find that the violation of a
restraining order . . . is an abuse.” The court found these violations “are
fairly minor” and “far different than the violations that are discussed” in the
caselaw, and that “in the absence of the stay away order and the restraining
order, [they] would [not] have constituted an abuse.”
      Based on the three incidents of abuse that occurred before
July 25, 2015, the court said it “probably would not have issued a restraining
order that would have lasted over two years.” However, the “restraining
order violations and stay away order violations, . . . while not as serious as
they could be, . . . are still violations and [Vladislav] should have known that,
especially given the nature of the proceedings.” “Weighing everything,” the
court granted the restraining order as to Mariia only, and for a period of



                                        8
three months. The court pointed out that “with those additional three
months [Vladislav] has now been subject to a restraining order for almost two
and a half years based on his conduct in this case already.” 5
      Mariia did not appeal Judge Chou’s order. For that reason, we take
Judge Chou’s findings of fact as true and its rulings of law as correct.
                                       II.
             Request for Renewal and Renewal Proceeding
      Prior to the expiration of the August 24, 2020 order, Mariia filed a
request for renewal of the DVRO. In it, she restated many of the accusations
she had made in the DVRO proceeding before Judge Chou, including
incidents he found she had proven occurred and constituted abuse and
incidents he did not. She asserted Vladislav had violated the
August 24, 2020 DVRO order on August 27, 2020, but did not specify how.
She requested that the court renew the DVRO “permanently.” A hearing
date was set for December 9, 2020, and the DVRO was extended until the end
of the hearing.
      Vladislav filed a response strongly opposing the request. He asserted
that Mariia’s declaration contained “gross misrepresentations or complete
fabrications,” and informed the court that there had been a five-and-a-half
day trial at which those claims were “thoroughly adjudicated.” He contended
that Mariia “presented countless allegations of domestic violence” at the trial
and that “almost all of [her] allegations were deemed unfounded by the


      5  The initial temporary DVRO was entered on July 28, 2015, and the
parties then stipulated to the non-CLETS or “stay-away” order on
November 9, 2016. The trial court did not include those orders or the period
the criminal protective orders were in place in its calculation. When they are
included (and except for a two-week hiatus), Vladislav had been under some
type of restraining order for more than five years, from July 25, 2015,
through the August 2020 trial.

                                       9
Court,” which issued a three-month restraining order based on the finding
that Vladislav had violated certain communications restrictions in the prior
orders. He stated there had been “no new events or violations since the
[August 2020 DVRO] was issued.” He denied committing any acts of violence
against Mariia, who he claimed had erased video from home surveillance
cameras “that would either have proven or disproven her claims.” He denied
wanting Mariia to suffer emotionally or physically and stated he wanted her
to “thrive and move on instead of subjecting [him] to court hearing after court
hearing.” He contended that Mariia would “exploit [the restraining order] to
prevent [him] from accessing the children’s school and medical records or
from being present at numerous school events or doctor appointments,” that
she had “successfully excluded me for the past 5 years,” and that the custody
evaluator had reported and the Family Court Commissioner had found that
Mariia had alienated the children from him.
      The motion came on for hearing on December 9, 2020, before the
Honorable Donald Ayoob. Mariia appeared representing herself, and
Vladislav appeared with his attorney. At the outset of the hearing, Mariia
stated she was injured and in pain, was in a wheelchair and wanted a
continuance. The court asked whether she had notified Vladislav’s counsel
that she wanted a continuance prior to the hearing, and she responded she
had not because she didn’t have an attorney. The court asked whether she
was currently on pain medication, and she responded that she was. However,
she did not recall what medication she was taking. She produced a note from
a doctor at an orthopedic urgent care clinic stating that she had been seen
there on November 27, 2020, for an injury to her left foot that had
significantly reduced her mobility and caused pain and recommending
13 weeks of time off from work and (unspecified) pain medication. When the



                                      10
court asked her if the pain was distracting her thought process, she answered
in the affirmative. She explained that she had obtained a temporary order
protecting her while the motion to renew was pending, but that order was to
expire “today.”
      The court invited a response from Vladislav’s counsel, who told the
court Mariia had counsel, that her counsel had sought to be relieved but was
denied, that her counsel had filed objections to a statement of decision on
December 2, 2020, and that an evidentiary hearing was unnecessary because
Mariia had not alleged any new facts since the August trial and the motion
therefore could be resolved on the papers, which Mariia had already filed.
Counsel further pointed out that after the trial on the DVRO, Judge Chou
had wide discretion in deciding how long the DVRO would remain in effect.
Unlike cases in which a court issued a lengthy DVRO and was later asked to
renew it, here Judge Chou had issued an order with a duration of only three
months that was based on Vladislav’s violations of communications
limitations in 2018 and 2019. In his view, Mariia was seeking a second bite
at the apple because, having sought a DVRO of five-year duration and being
given a three-month DVRO, she was now seeking to circumvent Judge Chou’s
decision by seeking a longer order than he was willing to issue.
      Counsel for Vladislav argued that his client was being restrained by a
temporary DVRO that was issued on an ex parte basis, and that a
continuance with a renewal of the temporary order, as Mariia had requested,
would subject him to that restraint even longer without the “due process he’s
entitled to today.” Counsel urged the court to decide the matter on the
papers “today” because Mariia had not alleged anything new that had not
already been presented to Judge Chou.




                                      11
      Mariia took issue with counsel’s contention that the DVRO was issued
only based on communications that violated the previous orders, contended
they were based on a finding by Judge Chou of “years of abuse,” and
explained that the reason Judge Chou had issued such a brief order was
because Vladislav had already been restrained for “many years” under prior
orders. She claimed that despite Judge Chou having admonished him,
Vladislav had violated the communications part of the August 24, 2020 order
on August 27, 2020.
      The court took a 60-minute recess to review the papers filed by the
parties and instructed Mariia to call her physician during the recess to
inquire what medications had been prescribed for her current injury.
      After the recess, the judge informed the parties he had read their
declarations and inquired of Mariia about the medication she was taking.
She responded that she was taking ibuprofen and tramadol, with which he
said he was familiar.
      Turning to the merits, the judge explained, “So the issue that I have is
that the declaration in support of the petition does not reference any
particular allegation of abuse that took place since the August 24 ruling of
Judge [Chou]. So in that sense, it appears to me that what you’re actually
asking for is a modification of his prior order, which I’m not inclined to do.
      “You don’t state with any particularity any allegation of abuse arising
since the August 24 date. If you wish to make a proffer, meaning what you
would intend to prove at a hearing such as this, I’ll hear your proffer now.”
      Mariia responded, stating that Vladislav had “contacted me directly” by
email and requested a Facetime call that same day with one of the children.
The August 24 order, she claimed, allowed only peaceful communications
concerning exchanging the children for visitation, and the email did not



                                       12
pertain to the exchange of the children because it sought a Facetime with the
child on the same day. The court interjected, “Wait a second. I just asked
you if the e-mail had any relationship to exchange of the children or contact
with the children. Maybe I wasn’t specific enough. He’s allowed to do that
under the order. That’s not a violation.” Mariia then told the court her
attorney had told her “that it is a violation very clearly because, in this case,
this is not a court-ordered exchange or visitation.”
      Counsel for Vladislav provided the court with a copy of the email
(which is not in the record on appeal), and after reading it, the court asked
Mariia, “You regard that as abuse? That’s your point; right?” When she
responded that she did, the court stated, “I respectfully disagree.” The court
later explained that it did not think the email violated Judge Chou’s order,
which allowed peaceful communication about visitation of the children, and if
it was a technical violation, it was not one “worthy of any sanction
whatsoever.” “He’s asking politely by an e-mail to be able to have a FaceTime
communication with his son on his son’s birthday [¶] . . . [¶] It’s an
inoffensive e-mail, ma’am. Inoffensive in any fashion. It is unfailingly polite.
And I can’t imagine any parent who wouldn’t make a similar request so that
they could have at least some electronic contact with their child on their
child’s birthday.”
      Mariia then argued that section 6345 did not require her to prove any
additional abuse since the issuance of the DVRO to obtain a renewal of the
order. The court responded that it was not mandatory that it renew a
restraining order in that circumstance and that whether to do so was in its
discretion. It stated it was not inclined to “just wholesale extend [the
DVRO]” and in effect modify Judge Chou’s “thoughtful decision.”




                                        13
      Mariia proceeded to reargue allegations that Judge Chou had
previously rejected, for example, that she had been abused for 12 years
(Judge Chou found incidents of abuse only in 2013 and 2015), and that
Vladislav had threatened her, using the Russian word “uroyu” (Judge Chou
found she had not proven either that this had occurred or that the word was
used in a threatening sense). She argued that her current injury made her
more vulnerable to any attack. And she argued that Vladislav had hit her
during her pregnancy and had broken her arm—new allegations about acts
during their marriage that either were never made at the trial or, if made,
were rejected by Judge Chou. (See footnote 4 and accompanying text, ante,
page 5.)
      Judge Ayoob permitted Mariia to argue until she began repeating
herself. And after brief remarks by Vladislav’s counsel, he allowed her
additional time to respond to those comments.
      Finding no “evidence of medication so profound as to inhibit her ability
to clearly and concisely make her points,” the judge implicitly denied the
continuance. He also denied the renewal petition. He did so after concluding
that Mariia had not met her “burden of persuasion . . . to show by a
preponderance of the evidence that any residual fear that you retain is
grounded in some objective fact in which a reasonable person would likewise
be in that sustained fear [of further physical abuse.]”
      Mariia timely appealed from Judge Ayoob’s ruling.
                                DISCUSSION
      Mariia makes several claims of error regarding the trial court’s denial
of her request to renew the three-month DVRO that had been issued by
Judge Chou. Some are claims she was denied due process and an opportunity
for a fair hearing, including that Judge Ayoob did not grant the continuance



                                       14
she requested, did not permit her to obtain counsel, did not allow her to bring
her support person to counsel’s table and did not allow her to present
evidence. She asserts three claims of legal error, specifically, that the court
applied the standard governing modifications of DVROs rather than standard
that applies to renewals; that it erred in relying exclusively on her failure to
present evidence of abuse occurring after Judge Chou issued the DVRO; and
that it failed to consider any abuse other than physical abuse. Finally,
Mariia makes two arguments that are essentially substantial evidence
arguments, that the DVRO should have been renewed because it was
necessary to protect her and that she met her burden to prove that she had
an objectively reasonable fear that Vladislav would abuse her in the future.
We take each of these groups of claims in turn.
                                        I.
  Mariia Has Failed to Show the Trial Court Committed Procedural
              Errors or Deprived Her of a Fair Trial.
      A. The Trial Court Did Not Abuse Its Discretion in Denying the
         Continuance or Prevent Her from Obtaining Counsel.
      The trial court denied Mariia’s request for a continuance, made for the
first time at the hearing on her renewal request and without advance notice
to Vladislav’s counsel. She was using a wheelchair and stated she wanted a
continuance because she was “injured and in pain.” According to a note she
submitted to the court, she had injured her left foot, resulting in pain and
decreased mobility, she had visited the clinic 11 days prior to the hearing and
the clinic had recommended medication for the pain. When the judge asked
her what medications she was on, she was unable to tell him, but later that
day after a recess during which she apparently called the physician, she
informed the court she was taking ibuprofen and tramadol. The judge stated
he was familiar with tramadol. By that point, the judge had heard Mariia



                                       15
argue at some length and presumably could assess whether she was able to
make her points effectively, and indeed, the transcript reflects that she was
cogent and articulate and knew how to represent herself in a courtroom. The
judge expressly found that any medication she was taking did not “inhibit her
ability to clearly and concisely make her points.” He was in a position to
assess her ability and her credibility and was not required to accept her
assertion that the medication was impeding her.
      In her argument about the continuance, Mariia includes a veritable
kitchen sink full of other assertions, for example, that the court should have
granted the continuance to enable her to retain counsel. In the renewal
proceeding, Mariia did not request a continuance on that ground and thus
waived the argument. Even if she had not, we would reject it. Mariia told
the court she lacked the financial resources to pay counsel and did not
explain how that would have been rectified by a continuance. Moreover, the
court might not have credited her assertion that she was without counsel,
given the representations by Vladislav’s counsel that Mariia had eight
different counsel over the course of the litigation between her and Vladislav,
that her current counsel had sought to be relieved but the court had denied
their motion, and that current counsel had not only represented her at the
trial before Judge Chou in August but had continued to represent her at the
custody trial in October and filed objections to the tentative statement of
decision in the custody matter on December 2, a week before the hearing.
      Mariia also complains that the court treated her unfairly in comparison
to opposing counsel, that it interrupted her, ignored her and did not allow her
to respond to opposing counsel. Mariia does not explain how these assertions
have any bearing on her claim that she was denied a continuance. Moreover,
they are refuted by the record, which we have carefully reviewed. The court



                                      16
gave Mariia ample time to speak, she spoke at considerable length, and what
she describes as interruptions were attempts by the court to ask about or
direct her toward arguments that it believed were relevant to her request to
renew the DVRO. The court was very patient with Mariia and engaged her
in the way one would hope a trial court would engage with counsel or a pro se
litigant. The only point at which it prevented her from saying more was at
the end of the hearing, after it had ruled, when she continued to argue. And
even then, the court informed her she could file a new petition if Vladislav
engaged in misconduct that amounted to abuse, or she could talk with her
lawyer and seek reconsideration of his ruling and, if a proper showing was
made, he would reconsider it. To say that the court “ignored” Mariia could
not be further from the truth. And to say it heard only from Vladislav’s
counsel and not from her grossly distorts the record, the transcript of which
shows her arguing for approximately 201 lines altogether and him arguing
for about 138; in other words, Mariia had about a third more argument time
than Vladislav’s counsel. Moreover, contrary to her assertion, the court did
not allow either side to interrupt the other’s argument.
      A “trial court has broad discretion to determine whether good cause
exists to continue a hearing date.” (People v. Bentley (2020) 55 Cal.App.5th
150, 152.) A trial court deciding whether there is good cause for a
continuance “ ‘must consider all of the relevant circumstances of the
particular case, “applying principles of common sense to the totality of
circumstances.” ’ ” (Stanley v. Superior Court (2020) 50 Cal.App.5th 164,
169.) We review a trial court’s denial of a continuance for abuse of discretion.
(Ibid.)
      Mariia has failed to persuade us that in denying the continuance the
trial court abused its discretion or that doing so resulted in any miscarriage



                                      17
of justice. As we have said, she was able to argue cogently and clearly. It
was the substance of her arguments, not any lack of clarity or defect in her
presentation, that led to the court’s denial of her motion for renewal.
      B. Mariia Has Waived the Claim That She Was Entitled to Have
         a Support Person with Her at Counsel Table.
      Citing section 6303, subdivision (d), Mariia contends the trial court
erred in denying her request for a support person to sit with her at counsel
table. She does not suggest, however, that she asked that the person (who,
she says, wheeled her up to counsel’s table) be permitted to stay with her as a
support person. She says only that, after Vladislav’s counsel asked that the
person be moved further back in the courtroom and the courtroom deputy had
the person move, she informed the court that she needed someone to push her
closer to the microphone. From the record, there is no indication of counsel
having asked that the individual be moved or of the deputy having asked her
to do so. If it occurred, its absence from the record presumably is the product
of it having occurred prior to when the judge entered the courtroom. All the
record reflects is that when counsel asked the parties to state their
appearances, Mariia stated, “I’m in a wheelchair, and I need somebody to
move me to the microphone to speak.” She made no mention of a “support
person” and expressed no desire for someone to play that role. When asked if
she was representing herself, she responded that she was, again not
indicating she wanted a support person or anything similar.
      Mariia’s failure to raise the issue in the trial court resulted in a waiver.
“Ordinarily the failure to preserve a point below constitutes a waiver of the
point. [Citation.] This rule is rooted in the fundamental nature of our
adversarial system: The parties must call the court’s attention to issues they
deem relevant. ‘ “In the hurry of the trial many things may be, and are,
overlooked which could readily have been rectified had attention been called


                                       18
to them. The law casts upon the party the duty of looking after his legal
rights and of calling the judge’s attention to any infringement of them.” ’ ”
(North Coast Business Park v. Nielsen Construction Co. (1993)
17 Cal.App.4th 22, 28-29.) Self-represented litigants are not exempt from the
rules governing appellate review. (Nwosu v. Uba (2004) 122 Cal.App.4th
1229, 1246-1247.)
      We have little doubt that if Mariia had requested that the person who
pushed her into the courtroom was her “support person” and that she wanted
her to sit at counsel table, Judge Ayoob would have permitted it. In any
event, her failure to make that request to the trial court precludes her from
arguing the claimed error now.
      C. The Court Did Not Abuse Its Discretion in Declining to Hold
         an Evidentiary Hearing.
      Mariia claims the trial court abused its discretion by failing to hold an
evidentiary hearing, which she requested, and failing to make factual
findings. The trial court heard everything Mariia wanted to say about
evidence of any violations of court orders or abuse by Vladislav not already in
the record and previously considered by Judge Chou. Although her petition
contained only the conclusory assertion that Vladislav had violated
Judge Chou’s order on August 27, 2020, the court invited her to explain what
had happened, to make an offer of proof. After she described Vladislav’s
email to her on her son’s birthday asking for a Facetime chat with his son,
the court heard her description, reviewed a copy of the email, and concluded
there was no violation of Judge Chou’s order, which allowed communication
about the children and visitation, and that the email in no way constituted
abuse. He described it as “inoffensive in any fashion” and “unfailingly polite.”
Having concluded the email was not evidence of a violation or abuse, the
court asked Mariia if she had more.


                                       19
      It was clear from the record, including her response that no such
evidence was needed, that she had no evidence of any misconduct or
violations by Vladislav after Judge Chou issued his order. Nor in her briefs
in this court has she identified any such evidence. 6
      In her opening brief, she cites two pages of the hearing as instances in
which the court denied her the right to present evidence. In one, she told the
judge she was fearful of Vladislav because he had threatened to harm her,
using the Russian word “uroyu.” In the other, she told the judge she was
fearful because of events in 2013 and 2015 that led to the initial stipulated
stay away order. Judge Ayoob reminded Mariia that Judge Chou had already
heard the evidence on these matters and, in response to a request by
Vladislav’s counsel that she be sworn, explained that he did not consider
what she was saying as testimony but rather as argument about why she was
fearful.
      In the renewal hearing, Maria asserted and again in her briefs on
appeal asserts, as facts, matters that Judge Chou heard and rejected. For
example, she claims that there was “a 12-year history of abuse,” when
Judge Chou found only three instances of abuse, two in 2013 and one in 2015;
that Vladislav threatened her life using the Russian word “uroyu,” when
Judge Chou did not find he had used that word or had used it as a threat
given its multiple meanings. These and other assertions suggests she
harbored a fundamental misunderstanding about the effect of a final order
she chose not to appeal.




      6 As Judge Ayoob pointed out, the statute allows issuance of a renewal
without additional abuse since the issuance of the DVRO (§ 6345, subd. (a)),
but a renewal is not mandatory in that circumstance. Rather, it is a matter
within the court’s discretion.

                                       20
      While there is no question that a party seeking renewal of a restraining
order may rely on facts found by the court in his or her favor when issuing
the original order, he or she may not relitigate facts already adjudicated by
the court that issued such an order after a trial, at least when, as here, the
order has become final. “If a judgment or order is appealable, aggrieved
parties must file a timely appeal or forever lose the opportunity to obtain
appellate court review. [Citation.] This too is a jurisdictional principle:
Appellate courts have no discretion to entertain appellate or writ review of
appealable judgments or orders from which a timely appeal was not taken.”
(Eisenberg, et al., Cal. Practice Guide: Civil Appeals and Writs (The Rutter
Group 2021) ¶ 2:13.) Further, “An appealable order or judgment becomes
final for all purposes once all avenues for appellate review are exhausted or
the appeal time-frame has otherwise lapsed. Thus, the issues determined in
an appealable judgment or order from which no timely appeal was taken are
res judicata.” (Id., ¶ 2:13.5, citing authorities; see also Ritchie, supra,
115 Cal.App.4th at p. 1290 [in renewal proceeding, trial court should not
permit restrained party to challenge truth of evidence and findings
underlying initial order, because to do so would contradict principles of
collateral estoppel].)
      Given these principles, Judge Ayoob correctly took as established the
findings made by Judge Chou, including that there were three instances of
abuse, involving Vladislav twisting Mariia’s arm, two in 2013 and one in
2015; and that Vladislav violated court orders on three occasions prior to the
trial, two in 2018 and one in 2019, and that those violations were “fairly
minor” and did not amount to “abuse.” On these facts, Judge Chou found
that a three-month further restraining order was appropriate—a decision
Mariia does not claim was error. Indeed, Judge Chou made clear that, but for



                                        21
Vladislav’s minor violations of court orders, he would not have issued the
DVRO at all because the instances of abuse had occurred more than five
years earlier and Vladislav already had been restrained without further
abuse for more than two years, which was more than he thought was
merited.
      Judge Chou’s order became final on October 23, 2020, 60 days after the
court issued the order and served it on the parties when neither had filed
appeals.7 His findings on the matters Mariia apparently intended to retry as
part of the renewal proceeding were res judicata, with the result that she was
legally barred from presenting evidence on them and Judge Ayoob was bound
by them. Her reference to the “facts” as she sees them and not as Judge
Chou found them is improper, and the denial of an evidentiary hearing was
appropriate. As to the one bit of new evidence regarding Vladislav’s email to
her seeking a Facetime chat with his son, she was permitted to explain it and
Judge Ayoob reviewed a copy of it. He was not required to allow her to testify
about it because he concluded that her assertions, even if true, would not
amount to a violation of Judge Chou’s order or to abuse under section 6345.
      In short, Mariia has failed to establish the need for an evidentiary
hearing, much less how she was prejudiced by not being afforded one. Judge
Ayoob’s decision that no such hearing was necessary was not an abuse of
discretion.




      7  An order granting or denying a DVRO is in the nature of an
injunction and is appealable as an order granting or denying an injunction.
(S.M. v. E.P. (2010) 184 Cal.App.4th 1249, 1257-1258; Code Civ. Proc.,
§ 904.1, subd. (a)(6).)

                                      22
                                       II.
              Mariia Has Failed to Show Any Legal Error.
      Mariia’s claims that the trial court applied the wrong legal standards
in deciding the renewal motion fare no better than her procedural error
arguments. Specifically, she contends that the court applied an unspecified
standard governing modifications of DVROs rather than the standard that
applies to renewals, relied exclusively on her failure to present evidence of
abuse occurring after Judge Chou issued the DVRO, and failed to consider
any abuse other than physical abuse.
      Her claim that Judge Ayoob applied the standard governing
modification of injunctions instead of the standard governing renewal of
restraining orders has no support in the record. At the very outset of the
hearing, the court stated, “The matter is here for hearing on request for a
protective order that would be a renewal of a prior order. And that
restraining order issued by Judge [Chou]—temporary restraining order
issued by Judge [Chou] August 24 is the matter at issue; is that correct?”
Vladislav’s counsel responded that the judge was correct, except that the
order was not temporary but had been issued after a trial. A few minutes
later, Judge Ayoob had a similar exchange with Mariia, who stated, “This is,
as Your Honor mentioned, a renewal of the permanent domestic violence
restraining order that was issued by the judge [Chou] on August 24th, 2020.”
The court responded, “Okay. And you’re seeking to renew that order. Did
that order—that order is now expired, but you sought renewal prior to its
expiration?” Mariia responded, “That is correct.”
      Later, Mariia said, “I’m requesting a renewal per Section 6345 of the
code, a renewal of the permanent restraining order” and that under that
section, “I do not need to show any abuse since the issuance of the order to



                                       23
request a renewal for five years or permanently.” The judge then reviewed
the section and responded that it gave him discretion to grant or deny the
motion, and that “having read the entirety of Judge [Chou]’s thoughtful
ruling in the matter, I’m not persuaded that I should just wholesale extend it
and modify his thoughtful decision.” Vladislav’s counsel pointed out during
the hearing that, “it’s clear that under at least two cases, Ritchie vs.
Konrad—and that’s 115 Cal.App.4th 1275—that for purposes of section 6345
of the Family Code, a renewal of a restraining order is not appropriate unless
the Court finds by a preponderance of the evidence that the protected party
entertains a reasonable apprehension of future abuse and a reasonable
apprehension of fear. And it’s quoted at page 1,288. The reasonable
apprehension requirement is an objective requirement, not subjective.”
      Mariia relies on Judge Ayoob’s interest in her claim that Vladislav
committed an act of abuse after Judge Chou issued his order. That the court
asked her for an offer of proof regarding the conclusory allegation in her
papers about a post-order violation by Vladislav does not persuade us that
the court misunderstood the standard governing renewal motions. This is
especially so, given that the court had recessed the proceeding for an hour to
read the parties’ papers and Judge Chou’s order.
      When the proceedings resumed, the court made clear it understood the
standard under section 6345, stating,
      “And the question here—at least in my view, the question here is,
insofar as the last alleged act of violence was over five years ago, whether your
continued fear is reasonable under an objective standard.
      “You no longer cohabitate. Your contacts, such as they are under the
restraining order, have been de minimus and in a public setting in every
instance that’s discussed in any of these papers. And your burden of



                                        24
persuasion here is to show by a preponderance of the evidence that any
residual fear that you retain is grounded in some objective fact in which a
reasonable person would likewise be in that sustained fear.
      “That’s not a very articulate recitation, but it’s my understanding of the
question before me. And notwithstanding the absence of evidence other than
your allegation about this e-mail on August 27th, which appears to be in
compliance of, if not the precise letter of the order, certainly of its spirit, I
revert then to Judge [Chou]’s recitation of those instances that preceded his
order and whether they might justify sustained fear in a reasonable person of
some—that is, fear of further physical abuse, which appears to be your
principal contention.” (Italics added.)
      The court’s articulation of the standard was correct.
      Further, contrary to Mariia’s assertion that the court relied solely on
her failure to prove any further abuse occurred since the DVRO was issued,
Judge Ayoob considered all of the relevant circumstances, including the facts
as found by Judge Chou, the parties’ papers, the length of time since any
abuse had occurred (more than five years earlier), that Mariia and Vladislav
no longer lived together, that in-person contact between them was “de
minimus” and public and that there had been no violations of the DVRO since
Judge Chou had issued it.
      Mariia argued below and argues again here that she was not required
to prove additional abuse or violations to obtain a renewal. That is true in
the sense that additional abuse is not a legal prerequisite to issuance of a
renewal order. Section 6345 provides, in relevant part, that a DVRO “may be
renewed, upon the request of a party, either for five years or permanently,
without a showing of further abuse since the issuance of the original order,
subject to termination or modification by further order of the court either on



                                         25
written stipulation filed with the court or on the motion of a party.” (Italics
added.) However, as the italicized language indicates and as Judge Ayoob
pointed out at the hearing, whether to renew an order without a showing of
further abuse is a decision within the discretion of the trial court, again,
based on all of the circumstances before it.
      Regardless of whether the party seeking a renewal has presented
evidence of further abuse, the trial court may renew the protective order for
five years or permanently under section 6345 “if, and only if, it finds by a
preponderance of the evidence that the protected party entertains a
‘reasonable apprehension’ of future abuse.” (Ritchie, supra, 115 Cal.App.4th
at p. 1290.) “When contested, a request to renew a restraining order should
not be granted pursuant to section 6345 simply because the requesting party
has ‘a subjective fear the party to be restrained will commit abusive acts in
the future.’ [Citation.] ‘The “apprehension” those acts will occur must be
“reasonable.” ’ ” (Lister v. Bowen (2013) 215 Cal.App.4th 319, 332.) “[T]his
does not mean the court must find it is more likely than not future abuse will
occur if the protective order is not renewed. It only means the evidence
demonstrates it is more probable than not there is a sufficient risk of future
abuse to find the protected party’s apprehension is genuine and reasonable.”
(Ritchie, at p. 1290.)
      In deciding whether the protected party’s fear of future abuse is
objectively reasonable, the judge considers all relevant circumstances. Here,
those included Judge Chou’s thoughtful and detailed oral ruling, including
his findings of fact and the reasoning he stated for issuing an order of
relatively short duration. (See Ritchie, supra, 115 Cal.App.4th at p. 1290
[trial court ordinarily should consider evidence and findings on which initial
restraining order was based in appraising risk of future abuse].) Also



                                       26
relevant are the presence or, as here, absence of any significant changes in
circumstances since the initial restraining order was issued. (Id. at p. 1291.)
Judge Ayoob properly considered all of those circumstances in evaluating
whether Mariia’s stated fear of future abuse was objectively reasonable and
concluding it was not.
      Mariia also relies on a statement by Judge Ayoob that it seemed she
was asking him to modify Judge Chou’s order. The statement does not
indicate that Judge Ayoob applied the wrong standard. We view it in the
context in which it was made, which was that Judge Chou only three months
earlier had considered the evidence on which Mariia sought to rely for the
renewal request excepting only the email Vladislav sent her on his son’s
birthday. Judge Ayoob determined that the email was not abuse. And Judge
Chou’s findings regarding prior abuse differed significantly from Mariia’s
description of the “facts.” Issuing a five-year or permanent renewal of the
protective order Judge Chou issued for only a three-month period would have
been tantamount to a rejection of that decision. Indeed, Judge Chou made
plain he would not have issued any protective order based on the prior abuse
because by the time he ruled Vladislav had already been restrained for a
period greater than he thought was merited. He issued the three-month
restraining order simply because Vladislav had violated the prior orders on
three occasions, all of which were “minor.”
      Judge Ayoob properly considered these circumstances surrounding
Judge Chou’s ruling, including the facts Judge Chou found, the recency of his
decision and the length of the protective order he issued. Judge Ayoob did
not hold that he lacked the authority to renew the DVRO unless Mariia
demonstrated further abuse. Rather, he exercised his discretion, found
Mariia had not shown an objective basis for fearing future abuse and



                                      27
concluded that a five-year or permanent renewal of Judge Chou’s three-
month order therefore was not warranted.
      Finally, Mariia’s argument that Judge Ayoob erred by “considering only
physical abuse” and “disregarding the DVPA’s full definition of ‘abuse’ ” is
without merit. Mariia relies, for this argument, on allegations of non-
physical “abuse” that Judge Chou expressly found were not proven or did not
constitute abuse, for example, that Vladislav threatened her life by uttering
the Russian word “uroyu.” She also relies on violations of prior orders that
Judge Chou found did not constitute abuse, such as that he called her and
left a voicemail inviting her to attend a birthday party for their daughter in
May 2018 and said “shame on you” to her in March 2018.
    For the reasons we have already explained, Mariia is not entitled to
challenge on appeal from Judge Ayoob’s denial of her renewal motion the
final decision by Judge Chou that she did not appeal. This includes Judge
Chou’s findings that these allegations, which she had argued at trial were
abuse, did not fall within the definition of “abuse” in the DVRO statutes.
Further, the record shows that Judge Ayoob carefully reviewed Judge Chou’s
order and was keenly aware of what Judge Chou had previously decided.
    Finally, “[o]n appeal a judgment or order of the trial court is presumed
correct. All intendments and presumptions are indulged in to support it on
matters as to which the record is silent. The burden of affirmatively
demonstrating error is on the appellant.” (Fundamental Investment etc.
Realty Fund v. Gradow (1994) 28 Cal.App.4th 966, 971.) Even if the record
did not so clearly show the care Judge Ayoob took and his familiarity with the
record and the law, Mariia’s unsupported assertions would fail to overcome
that presumption.




                                      28
                                        III.
   Mariia’s Claim That She Met Her Burden of Showing Her Fear of
      Future Abuse Was Objectively Reasonable Is Unavailing.
      Mariia contends she met her burden of proof to show she had a
reasonable fear of future abuse by Vladislav. Stated otherwise, she argues
the trial court erred in concluding she had not met her burden. This is a
substantial evidence challenge, one that is almost impossible to win.
      When a plaintiff fails to carry its burden of proof below and then
challenges the sufficiency of the evidence on appeal, “ ‘the question for a
reviewing court becomes whether the evidence compels a finding in favor of
the appellant as a matter of law.’ ” (Sonic Manufacturing Technologies, Inc.
v. AAE Systems, Inc. (2011) 196 Cal.App.4th 456, 466.) The appellant’s
evidence must be “ ‘(1) “uncontradicted and unimpeached” and (2) “of such a
character and weight as to leave no room for a judicial determination that it
was insufficient to support a finding.” ’ ” (Ibid.) It is “almost impossible” for
a losing plaintiff to make such a showing and win on appeal, because “unless
the trial court makes specific findings of fact in favor of the losing plaintiff,
we presume the trial court found plaintiff’s evidence lacks sufficient weight
and credibility to carry the burden of proof.” (Bookout v. State of California
ex rel. Dept. of Transportation (2010) 186 Cal.App.4th 1478, 1486.) “We have
no power on appeal to judge the credibility of witnesses or to reweigh the
evidence.” (Ibid.)
      Further, to prevail on a substantial evidence challenge, particularly one
of this kind, an appellant must cite not only the evidence that favors the
result she seeks but also “must cite the evidence in the record supporting the
judgment and explain why such evidence is insufficient as a matter of law.
[Citations.] An appellant who fails to cite and discuss the evidence
supporting the judgment cannot demonstrate that such evidence is


                                        29
insufficient. The fact that there was substantial evidence in the record to
support a contrary finding does not compel the conclusion that there was no
substantial evidence to support the judgment. An appellant . . . who cites
and discusses only evidence in her favor fails to demonstrate any error and
waives the contention that the evidence is insufficient to support the
judgment.” (Rayii v. Gatica (2013) 218 Cal.App.4th 1402, 1408.)
      Throughout her briefs, Mariia has recited only the facts that favor her
position, selectively described, quoted from and at times distorted the
discussions and events during the hearing and made assertions that ignore,
go beyond, or contradict Judge Chou’s prior findings. Her one-sided
recitations of alleged facts and failure to cite evidence in the records
supporting Judge Ayoob’s decision, including Judge Chou’s findings of fact,
waive any substantial evidence challenge to Judge Ayoob’s decision. But
even if we were to consider her argument on the merits, ignoring allegations
not found true by Judge Chou, we would reject it.
      At the hearing before Judge Ayoob, Mariia stated repeatedly that she
feared future abuse from Vladislav. But Judge Ayoob concluded she had
failed to show her fear was objectively reasonable. Based on Judge Chou’s
findings of only three instances of abuse, two in 2013 and one in 2015, and
the absence of any evidence of abuse acts by Vladislav thereafter, the minor
nature of the three restraining order violations found by Judge Chou, the
facts that the parties no longer cohabitated and had very little contact, which
contact was in public, Judge Ayoob’s conclusion that Mariia’s fear was not
objectively reasonable was supported by substantial evidence. Mariia has
fallen far short of showing that the evidence compelled a decision in her favor
as a matter of law.




                                       30
      Finally, because we have concluded that the trial court applied the
correct standard in deciding the renewal motion and did not abuse its
discretion in denying renewal, we need not address Mariia’s argument that
even if the proper standard was that provided in Code of Civil Procedure
section 533 for modification or dissolution of injunctions, her evidence met
that standard.
                               DISPOSITION
      The order of December 9, 2020, is affirmed. Respondent shall recover
his costs.




                                      31
                                         STEWART, Acting P.J.



We concur.




MILLER, J.




MAYFIELD, J.*




Eroshin v. Eroshin (A161957)

     * Judge of the Mendocino Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                    32